
	
		I
		111th CONGRESS
		1st Session
		H. R. 2448
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Mr. Stupak (for
			 himself, Mr. Doyle,
			 Mr. Inslee,
			 Mr. Van Hollen,
			 Mr. Bishop of New York,
			 Mr. Carney,
			 Mr. Larson of Connecticut,
			 Mr. Wilson of Ohio,
			 Ms. Slaughter,
			 Mr. Gene Green of Texas,
			 Ms. Kilpatrick of Michigan, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committees on
			 Energy and Commerce and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for regulation of futures transactions
		  involving energy commodities, to regulate credit default swaps, to strengthen
		  the enforcement authorities of the Federal Energy Regulatory Commission under
		  the Natural Gas Act, Natural Gas Policy Act of 1978, and the Federal Power Act,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Unfair Manipulation of Prices
			 Act of 2009.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Regulation of certain transactions in derivatives
				involving energy commodities.
				Sec. 4. No effect on authority of the Federal Energy Regulatory
				Commission.
				Sec. 5. Inspector general of the Commodity Futures Trading
				Commission.
				Sec. 6. Settlement and clearing through registered derivatives
				clearing organizations.
				Sec. 7. Limitation on eligibility to purchase a credit default
				swap.
				Sec. 8. Transaction fees.
				Sec. 9. No effect on authority of the Federal Trade
				Commission.
				Sec. 10. Cease-and-desist authority.
				Sec. 11. Natural Gas Act refunds.
				Sec. 12. Regulation of carbon derivatives markets.
			
		3.Regulation of
			 certain transactions in derivatives involving energy commodities
			(a)Energy commodity
			 definedSection 1a of the Commodity Exchange Act (7 U.S.C. 1a) is
			 amended—
				(1)in paragraph (14),
			 by inserting , an energy commodity, after excluded
			 commodity;
				(2)by redesignating
			 paragraphs (13) through (21) and paragraphs (22) through (34) as paragraphs
			 (14) through (22) and paragraphs (24) through (36), respectively;
				(3)by inserting after
			 paragraph (12) the following:
					
						(13)Energy
				commodityThe term
				energy commodity means—
							(A)coal;
							(B)crude oil,
				gasoline, diesel fuel, jet fuel, heating oil, and propane;
							(C)electricity (excluding financial
				transmission rights which are subject to regulation and oversight by the
				Federal Energy Regulatory Commission);
							(D)natural gas;
				and
							(E)any other substance (other than an excluded
				commodity, a metal, or an agricultural commodity) that is used as a source of
				energy, as the Commission, in its discretion, deems
				appropriate.
							;
				and
				(4)by inserting after
			 paragraph (22) (as so redesignated by paragraph (2) of this subsection) the
			 following:
					
						(23)Included energy
				transactionThe term
				included energy transaction means a contract, agreement, or
				transaction in an energy commodity for future delivery that provides for a
				delivery point of the energy commodity in the United States or a territory or
				possession of the United States, or that is offered or transacted on or through
				a computer terminal located in the United
				States.
						.
				(b)Extension of
			 regulatory authority to swaps involving energy
			 transactionsSection 2(g) of such Act (7 U.S.C. 2(g)) is amended
			 by inserting or an energy commodity after agricultural
			 commodity.
			(c)Elimination of
			 exemption for over-the-counter swaps involving energy
			 commoditiesSection 2(h)(1) of such Act (7 U.S.C. 2(h)(1)) is
			 amended by inserting (other than an energy commodity) after
			 exempt commodity.
			(d)Extension of
			 regulatory authority to included energy transactions on foreign boards of
			 tradeSection 4 of such Act (7 U.S.C. 6) is amended—
				(1)in subsection (a),
			 by inserting , and which is not an included energy transaction
			 after territories or possessions the 2nd place it appears;
			 and
				(2)in subsection (b),
			 by adding at the end the following: The preceding sentence shall not
			 apply with respect to included energy transactions..
				(e)Limitation of
			 general exemptive authority of the CFTC with respect to included energy
			 transactions
				(1)In
			 generalSection 4(c) of such Act (7 U.S.C. 6(c)) is amended by
			 adding at the end the following:
					
						(6)The Commission may not exempt any included
				energy transaction from the requirements of subsection (a), unless the
				Commission provides 60 days advance notice to the Congress and the Position
				Limit Energy Advisory Group and solicits public comment about the exemption
				request and any proposed Commission
				action.
						.
				(2)Nullification of
			 no-action letter exemptions to certain requirements applicable to included
			 energy transactionsBeginning
			 180 days after the date of the enactment of this Act, any exemption provided by
			 the Commodity Futures Trading Commission that has allowed included energy
			 transactions (as defined in section 1a(13) of the Commodity Exchange Act) to be
			 conducted without regard to the requirements of section 4(a) of such Act shall
			 be null and void.
				(f)Requirement To
			 establish uniform speculative position limits for energy transactions
				(1)In
			 generalSection 4a(a) of such Act (7 U.S.C. 6a(a)) is
			 amended—
					(A)by inserting
			 (1) after (a);
					(B)by inserting after
			 the 2nd sentence the following: With respect to energy transactions, the
			 Commission shall fix limits on the aggregate number of positions which may be
			 held by any person for each month across all markets subject to the
			 jurisdiction of the Commission.;
					(C)in the 4th
			 sentence by inserting , consistent with the 3rd sentence, after
			 Commission; and
					(D)by adding after
			 and below the end the following:
						
							(2)(A)Not later than 60 days after the date of
				the enactment of this paragraph, the Commission shall convene a Position Limit
				Energy Advisory Group consisting of representatives from—
									(i)7 predominantly commercial short
				hedgers of the actual energy commodity for future delivery;
									(ii)7 predominantly commercial long
				hedgers of the actual energy commodity for future delivery;
									(iii)4 non-commercial participants in
				markets for energy commodities for future delivery; and
									(iv)each designated contract market or
				derivatives transaction execution facility upon which a contract in the energy
				commodity for future delivery is traded, and each electronic trading facility
				that has a significant price discovery contract in the energy commodity.
									(B)Not later than 60 days after the date on
				which the advisory group is convened under subparagraph (A), and annually
				thereafter, the advisory group shall submit to the Commission advisory
				recommendations regarding the position limits to be established in paragraph
				(1).
								(C)The Commission shall have exclusive
				authority to grant exemptions for bona fide hedging transactions and positions
				from position limits imposed under this Act on energy
				transactions.
								.
					(2)Conforming
			 amendments
					(A)Significant
			 price discovery contractsSection 2(h)(7) of such Act (7 U.S.C.
			 2(h)(7)) is amended—
						(i)in
			 subparagraph (A)—
							(I)by inserting
			 of this paragraph and section 4a(a) after (B) through
			 (D); and
							(II)by inserting
			 of this paragraph before the period; and
							(ii)in
			 subparagraph (C)(ii)(IV)—
							(I)in the heading, by
			 striking limitations
			 or; and
							(II)by striking
			 position limitations or.
							(B)Contracts traded
			 on or through designated contract marketsSection 5(d)(5) of such
			 Act (7 U.S.C. 7(d)(5)) is amended—
						(i)in
			 the heading by striking limitations or; and
						(ii)by
			 striking position limitations or.
						(C)Contracts traded
			 on or through derivatives transaction execution
			 facilitiesSection 5a(d)(4) of such Act (7 U.S.C. 7a(d)(4)) is
			 amended—
						(i)in
			 the heading by striking limitations or; and
						(ii)by
			 striking position limits or.
						(g)Elimination of
			 the swaps loopholeSection
			 4a(c) of such Act (7 U.S.C. 6a(c)) is amended—
				(1)by inserting
			 (1) after (c); and
				(2)by adding after
			 and below the end the following:
					
						(2)For the purposes of contracts of sale for
				future delivery and options on such contracts or commodities, the Commission
				shall define what constitutes a bona fide hedging transaction or position as a
				transaction or position that—
							(A)(i)represents a substitute
				for transactions made or to be made or positions taken or to be taken at a
				later time in a physical marketing channel;
								(ii)is economically appropriate to the
				reduction of risks in the conduct and management of a commercial enterprise;
				and
								(iii)arises from the potential change in the
				value of—
									(I)assets that a person owns, produces,
				manufactures, processes, or merchandises or anticipates owning, producing,
				manufacturing, processing, or merchandising;
									(II)liabilities that a person owns or
				anticipates incurring; or
									(III)services that a person provides,
				purchases, or anticipates providing or purchasing; or
									(B)reduces risks attendant to a position
				resulting from a transaction that—
								(i)was executed pursuant to subsection
				(d), (g), (h)(1), or (h)(2) of section 2, or an exemption issued by the
				Commission by rule, regulation or order; and
								(ii)was executed opposite a
				counterparty for which the transaction would qualify as a bona fide hedging
				transaction pursuant to paragraph (2)(A) of this
				subsection.
								.
				(h)Detailed
			 reporting and disaggregation of market dataSection 4 of such Act (7 U.S.C. 6) is
			 amended by adding at the end the following:
				
					(e)Detailed
				reporting and disaggregation of market data
						(1)Index traders
				and swap dealers reportingThe Commission shall issue a proposed rule
				defining and classifying index traders and swap dealers (as those terms are
				defined by the Commission) for purposes of data reporting requirements and
				setting routine detailed reporting requirements for any positions of such
				entities in contracts traded on designated contract markets, over-the-counter
				markets, derivatives transaction execution facilities, foreign boards of trade
				subject to section 4(f), and electronic trading facilities with respect to
				significant price discovery contracts not later than 120 days after the date of
				the enactment of this subsection, and issue a final rule within 180 days after
				such date of enactment.
						(2)Disaggregation
				of index funds and other data in marketsSubject to section 8 and beginning within
				60 days of the issuance of the final rule required by paragraph (1), the
				Commission shall disaggregate and make public weekly—
							(A)the number of positions and total notional
				value of index funds and other passive, long-only and short-only positions (as
				defined by the Commission) in all markets to the extent such information is
				available; and
							(B)data on speculative positions relative to
				bona fide physical hedgers in those markets to the extent such information is
				available.
							(3)Disclosure of
				identity of holders of positions in indexes in excess of position
				limitsThe Commission shall include in its weekly Commitment of
				Trader reports the identity of each person who holds a position in an index in
				excess of a limit imposed under section
				4i.
						.
			(i)Authority To set
			 limits To prevent excessive speculation in indexes
				(1)In
			 generalSection 4a of such Act (7 U.S.C. 6a) is amended by adding
			 at the end the following:
					
						(f)The provisions of this section shall apply
				to the amounts of trading which may be done or positions which may be held by
				any person under contracts of sale of an index for future delivery on or
				subject to the rules of any contract market, derivatives transaction execution
				facility, or over-the-counter market, or on an electronic trading facility with
				respect to a significant price discovery contract, in the same manner in which
				this section applies to contracts of sale of a commodity for future
				delivery.
						.
				(2)RegulationsThe
			 Commodity Futures Trading Commission shall issue regulations under section
			 4a(f) of the Commodity Exchange Act within 180 days after the date of the
			 enactment of this Act.
				4.No
			 effect on authority of the Federal Energy Regulatory CommissionSection 2 of the Commodity Exchange Act (7
			 U.S.C. 2) is amended by adding at the end the following:.
			
				(j)No effect on
				FERC authorityThis Act shall
				not be interpreted to affect the jurisdiction of the Federal Energy Regulatory
				Commission with respect to the authority of the Federal Energy Regulatory
				Commission under the Federal Power Act (16 U.S.C. 791a et seq.), the Natural
				Gas Act (15 U.S.C. 717 et seq.), or other law to obtain information, carry out
				enforcement actions, or otherwise carry out the responsibilities of the Federal
				Energy Regulatory
				Commission.
				.
		5.Inspector general of
			 the Commodity Futures Trading Commission
			(a)Elevation of
			 office
				(1)Inclusion of
			 cftc in definition of establishment
					(A)Section 11(1) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 or the Federal Cochairpersons of the Commissions established under
			 section 15301 of title 40, United States Code; and inserting the
			 Federal Cochairpersons of the Commissions established under section 15301 of
			 title 40, United States Code; or the Chairman of the Commodity Futures Trading
			 Commission;.
					(B)Section 11(2) of
			 the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking
			 or the Commissions established under section 15301 of title 40, United
			 States Code, and inserting the Commissions established under
			 section 15301 of title 40, United States Code, or the Commodity Futures Trading
			 Commission,.
					(2)Exclusion of
			 cftc from definition of designated federal entitySection
			 8G(a)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by
			 striking the Commodity Futures Trading Commission,.
				(b)Effective date;
			 transition rule
				(1)Effective
			 dateThe amendments made by this section shall take effect 30
			 days after the date of the enactment of this Act.
				(2)Transition
			 ruleAn individual serving as Inspector General of the Commodity
			 Futures Trading Commission on the effective date of this section pursuant to an
			 appointment made under section 8G of the Inspector General Act of 1978 (5
			 U.S.C. App.)—
					(A)may continue so
			 serving until the President makes an appointment under section 3(a) of such Act
			 consistent with the amendments made by this section; and
					(B)shall, while
			 serving under subparagraph (A), remain subject to the provisions of section 8G
			 of such Act which apply with respect to the Commodity Futures Trading
			 Commission.
					6.Settlement and
			 clearing through registered derivatives clearing organizations
			(a)In
			 general
				(1)Application to
			 excluded derivative transactions
					(A)Section 2(d)(1) of
			 the Commodity Exchange Act (7 U.S.C. 2(d)(1)) is amended—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 striking the period at the end of subparagraph (B) and inserting
			 and; and
						(iii)by
			 adding at the end the following:
							
								(C)except as provided in section 4(f), the
				agreement, contract, or transaction is settled and cleared through a
				derivatives clearing organization registered with the
				Commission.
								.
						(B)Section 2(d)(2) of such Act (7 U.S.C.
			 2(d)(2)) is amended—
						(i)by
			 striking and at the end of subparagraph (B);
						(ii)by
			 striking the period at the end of subparagraph (C) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(D)except as provided in section 4(f), the
				agreement, contract, or transaction is settled and cleared through a
				derivatives clearing organization registered with the
				Commission.
								.
						(2)Application to
			 certain swap transactionsSection 2(g) of such Act (7 U.S.C.
			 2(g)) is amended—
					(A)by striking
			 and at the end of paragraph (2);
					(B)by striking the
			 period at the end of paragraph (3) and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(4)except as provided in section 4(f), settled
				and cleared through a derivatives clearing organization registered with the
				Commission.
							.
					(3)Application to
			 certain transactions in exempt commodities
					(A)Section 2(h)(1) of
			 such Act (7 U.S.C. 2(h)(1)) is amended—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(C)except as provided in section 4(f), is
				settled and cleared through a derivatives clearing organization registered with
				the
				Commission.
								.
						(B)Section 2(h)(3) of
			 such Act (7 U.S.C. 2(h)(3)) is amended—
						(i)by
			 striking and at the end of subparagraph (A);
						(ii)by
			 striking the period at the end of subparagraph (B) and inserting ;
			 and; and
						(iii)by
			 adding at the end the following:
							
								(C)except as provided in section 4(f), settled
				and cleared through a derivatives clearing organization registered with the
				Commission.
								.
						(4)General
			 exemptive authoritySection 4(c)(1) of such Act (7 U.S.C.
			 6(c)(1)) is amended by inserting the agreement, contract, or
			 transaction, except as provided in section 4(h), will be settled and cleared
			 through a derivatives clearing organization registered with the Commission
			 and before the Commission determines.
				(5)Conforming
			 amendment relating to significant price discovery
			 contractsSection 2(h)(7)(D) of such Act (7 U.S.C. 2(h)(7)(D)) is
			 amended by striking the heading for the subparagraph and all that follows
			 through As part of and inserting the following:
					
						(D)Review of
				implementationAs part
				of
						.
				(b)Alternatives To
			 clearing through designated clearing organizationsSection 4 of
			 such Act (7 U.S.C. 6), as amended by section 3(h) of this Act, is amended by
			 adding at the end the following:
				
					(f)Alternatives To
				clearing through designated clearing organizations
						(1)Settlement and
				clearing through certain other regulated entitiesAn agreement,
				contract, or transaction, or class thereof, relating to an excluded commodity,
				that would otherwise be required to be settled and cleared by section
				2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C), or 2(h)(3)(C) of this Act, or
				subsection (c)(1) of this section may be settled and cleared through an entity
				listed in subsections (a) or (b) of section 409 of the Federal Deposit
				Insurance Corporation Improvement Act of 1991.
						(2)Waiver of
				clearing requirement
							(A)The Commission, in its discretion, may
				exempt an agreement, contract, or transaction, or class thereof, that would
				otherwise be required by section 2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C),
				or 2(h)(3)(C) of this Act, or subsection (c)(1) of this section to be settled
				and cleared through a derivatives clearing organization registered with the
				Commission from such requirement.
							(B)In granting
				exemptions pursuant to subparagraph (A), the Commission shall consult with the
				Securities and Exchange Commission and the Board of Governors of the Federal
				Reserve System regarding exemptions that relate to excluded commodities or
				entities for which the Securities Exchange Commission or the Board of Governors
				of the Federal Reserve System serve as the primary regulator.
							(C)Before granting an
				exemption pursuant to subparagraph (A), the Commission shall find that the
				agreement, contract, or transaction, or class thereof—
								(i)is
				highly customized as to its material terms and conditions;
								(ii)is transacted
				infrequently;
								(iii)does not serve a
				significant price-discovery function in the marketplace; and
								(iv)is being entered into by parties who can
				demonstrate the financial integrity of the agreement, contract, or transaction
				and their own financial integrity, as such terms and standards are determined
				by the Commission. The standards may include, with respect to any federally
				regulated financial entity for which net capital requirements are imposed, a
				net capital requirement associated with any agreement, contract, or transaction
				subject to an exemption from the clearing requirement that is higher than the
				net capital requirement that would be associated with such a transaction were
				it cleared.
								(D)Any agreement,
				contract, or transaction, or class thereof, which is exempted pursuant to
				subparagraph (A) shall be reported to the Commission in a manner designated by
				the Commission, or to such other entity the Commission deems
				appropriate.
							(E)The Commission,
				the Securities and Exchange Commission, and the Board of Governors of the
				Federal Reserve System shall enter into a memorandum of understanding by which
				the information reported to the Commission pursuant to subparagraph (D) with
				regard to excluded commodities or entities for which the Securities Exchange
				Commission or the Board of Governors of the Federal Reserve System serve as the
				primary regulator may be provided to the other agencies.
							(g)Spot and forward
				exclusionThe settlement and
				clearing requirements of section 2(d)(1)(C), 2(d)(2)(D), 2(g)(4), 2(h)(1)(C),
				2(h)(3)(C), or 4(c)(1) shall not apply to an agreement, contract, or
				transaction of any cash commodity for immediate or deferred shipment or
				delivery, as defined by the
				Commission.
					.
			(c)Additional
			 requirements applicable to applicants for registration as a derivative clearing
			 organizationSection 5b(c)(2) of such Act (7 U.S.C. 7a–1(c)(2))
			 is amended by adding at the end the following:
				
					(O)Disclosure of
				general informationThe applicant shall disclose publicly and to
				the Commission information concerning—
						(i)the terms and
				conditions of contracts, agreements, and transactions cleared and settled by
				the applicant;
						(ii)the conventions,
				mechanisms, and practices applicable to the contracts, agreements, and
				transactions;
						(iii)the margin-setting methodology and the size
				and composition of the financial resource package of the applicant; and
						(iv)other information
				relevant to participation in the settlement and clearing activities of the
				applicant.
						(P)Daily
				publication of trading informationThe applicant shall make public daily
				information on settlement prices, volume, and open interest for contracts
				settled or cleared pursuant to the requirements of 2(d)(1)(C), 2(d)(2)(D),
				2(g)(4), 2(h)(1)(C), 2(h)(3)(C) or 4(c)(1) of this Act by the applicant if the
				Commission determines that the contracts perform a significant price discovery
				function for transactions in the cash market for the commodity underlying the
				contracts.
					(Q)Fitness
				standardsThe applicant shall establish and enforce appropriate
				fitness standards for directors, members of any disciplinary committee, and
				members of the applicant, and any other persons with direct access to the
				settlement or clearing activities of the applicant, including any parties
				affiliated with any of the persons described in this
				subparagraph.
					.
			(d)Amendments
				(1)Section 409 of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 4422)
			 is amended by adding at the end the following:
					
						(c)Clearing
				requirementA multilateral
				clearing organization described in subsections (a) or (b) of this section shall
				comply with requirements similar to the requirements of sections 5b and 5c or
				the Commodity Exchange
				Act.
						.
				(2)Section 407 of the Legal Certainty for Bank
			 Products Act of 2000 (7 U.S.C. 27e) is amended by inserting and the
			 settlement and clearing requirements of sections 2(d)(1)(C), 2(d)(2)(D),
			 2(g)(4), 2(h)(1)(C), 2(h)(3)(C), and 4(c)(1) of such Act after
			 the clearing of covered swap agreements.
				(e)Effective
			 dateThe amendments made by this section shall take effect 150
			 days after the date of the enactment of this Act.
			(f)Transition
			 ruleAny agreement, contract,
			 or transaction entered into before the date of the enactment of this Act or
			 within 150 days after such date of enactment, in reliance on subsection (d),
			 (g), (h)(1), or (h)(3) of section 2 of the Commodity Exchange Act or any other
			 exemption issued by the Commission Futures Trading Commission by rule,
			 regulation, or order shall, within 90 days after such date of enactment, unless
			 settled and cleared through an entity registered with the Commission as a
			 derivatives clearing organization or another clearing entity pursuant to
			 section 4(f) of such Act, be reported to the Commission in a manner designated
			 by the Commission, or to such other entity as the Commission deems
			 appropriate.
			7.Limitation on
			 eligibility to purchase a credit default swap
			(a)In
			 generalSection 4c of the
			 Commodity Exchange Act (7 U.S.C. 6c) is amended by adding at the end the
			 following:
				
					(h)Limitation on
				eligibility To purchase a credit default swapIt shall be unlawful for any person to
				enter into a credit default swap unless the person—
						(1)owns a credit
				instrument which is insured by the credit default swap;
						(2)would experience
				financial loss if an event that is the subject of the credit default swap
				occurs with respect to the credit instrument; and
						(3)meets such minimum capital adequacy
				standards as may be established by the Commission, in consultation with the
				Board of Governors of the Federal Reserve System, or such more stringent
				minimum capital adequacy standards as may be established by or under the law of
				any State in which the swap is originated or entered into, or in which
				possession of the contract involved takes
				place.
						.
			(b)Elimination of
			 preemption of State bucketing laws regarding naked credit default
			 swapsSection 12(e)(2)(B) of such Act (7 U.S.C. 16(e)(2)(B)) is
			 amended by inserting (other than a credit default swap in which the
			 purchaser of the swap would not experience financial loss if an event that is
			 the subject of the swap occurred) before that is
			 excluded.
			(c)Definition of
			 credit default swapSection 1a of such Act (7 U.S.C. 1a), as
			 amended by section 3(a) of this Act, is amended by adding at the end the
			 following:
				
					(37)Credit default
				swapthe term credit
				default swap means a contract which insures a party to the contract
				against the risk that an entity may experience a loss of value as a result of
				an event specified in the contract, such as a default or credit downgrade. A
				credit default swap that is traded on or cleared by a registered entity shall
				be excluded from the definition of a security as defined in this Act and in
				section 2(a)(1) of the Securities Act of 1933 or section 3(a)(10) of the
				Securities Exchange Act of 1934, except it shall be deemed a security solely
				for purpose of enforcing prohibitions against insider trading in sections 10
				and 16 of the Securities Exchange Act of
				1934.
					.
			(d)Effective
			 dateThe amendments made by this section shall be effective for
			 credit default swaps (as defined in section 1a(37) of the Commodity Exchange
			 Act) entered into after 60 days after the date of the enactment of this
			 section.
			8.Transaction
			 fees
			(a)In
			 generalSection 12 of the
			 Commodity Exchange Act (7 U.S.C. 16) is amended by redesignating subsections
			 (e), (f), and (g) as subsections (f), (g), and (h), respectively, and inserting
			 after subsection (d) the following:
				
					(e)Clearing
				fees
						(1)In
				generalThe Commission shall,
				in accordance with this subsection, charge and collect from each registered
				clearing organization, and each such organization shall pay to the Commission,
				transaction fees at a rate calculated to recover the costs to the Federal
				Government of the supervision and regulation of futures markets, except those
				directly related to enforcement.
						(2)Fees assessed
				per side of cleared contracts
							(A)In
				generalThe Commission shall determine the fee rate referred to
				in paragraph (1), and shall apply the fee rate per side of any transaction
				cleared.
							(B)Authority to
				delegateThe Commission may determine the procedures by which the
				fee rate is to be applied on the transactions subject to the fee, or delegate
				the authority to make the determination to any appropriate derivatives clearing
				organization.
							(3)ExemptionsThe
				Commision may not impose a fee under paragraph (1) on—
							(A)a class of
				contracts or transactions if the Commission finds that it is in the public
				interest to exempt the class from the fee; or
							(B)a contract or
				transaction cleared by a registered derivatives clearing organization that
				is—
								(i)subject to fees
				under section 31 of the Securities Exchange Act of 1934; or
								(ii)a
				security as defined in the Securities Act of 1933 or the Securities Exchange
				Act of 1934.
								(4)Dates for
				payment of feesThe fees
				imposed under paragraph (1) shall be paid on or before—
							(A)March 15 of each
				year, with respect to transactions occurring on or after the preceding
				September 1 and on or before the preceding December 31; and
							(B)September 15 of
				each year, with respect to transactions occurring on or after the preceding
				January 1 and on or before the preceding August 31.
							(5)Annual
				adjustment of fee rates
							(A)In
				generalNot later than April
				30 of each fiscal year, the Commission shall, by order, adjust each fee rate
				determined under paragraph (2) for the fiscal year to a uniform adjusted rate
				that, when applied to the estimated aggregate number of cleared sides of
				transactions for the fiscal year, is reasonably likely to produce aggregate fee
				receipts under this subsection for the fiscal year equal to the target
				offsetting receipt amount for the fiscal year.
							(B)DefinitionsIn
				subparagraph (A):
								(i)Estimated
				aggregate number of cleared sides of transactionsThe term
				estimated aggregate number of cleared sides of transactions
				means, with respect to a fiscal year, the aggregate number of cleared sides of
				transactions to be cleared by registered derivatives clearing organizations
				during the fiscal year, as estimated by the Commission, after consultation with
				the Office of Management and Budget, using the methodology required for making
				projections pursuant to section 257 of the Balanced Budget and Emergency
				Deficit Control Act of 1985.
								(ii)Target
				offsetting receipt amountThe term target offsetting
				receipt amount means, with respect to a fiscal year, the total level of
				Commission budget authority for all non-enforcement activities of the
				Commission, as contained in the regular appropriations Acts for the fiscal
				year.
								(C)No judicial
				reviewAn adjusted fee rate prescribed under subparagraph (A)
				shall not be subject to judicial review.
							(6)PublicationNot later than April 30 of each fiscal
				year, the Commission shall cause to be published in the Federal Register
				notices of the fee rates applicable under this subsection for the succeeding
				fiscal year, and any estimate or projection on which the fee rates are
				based.
						(7)Inapplicability
				of certain procedural rulesSection 553 of title 5, United States Code,
				shall not apply with respect to any exercise of authority under this
				subsection.
						(8)Establishment of
				futures and options transaction fee account; deposit of
				feesThere is established in the Treasury of the United States an
				account which shall be known as the Futures and Options Transaction Fee
				Account. All fees collected under this subsection for a fiscal year
				shall be deposited in the account. Amounts in the account are authorized to be
				appropriated to fund the expenditures of the
				Commission.
						.
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to fiscal
			 years beginning 30 or more days after the date of the enactment of this
			 Act.
			(c)Transition
			 ruleIf this section becomes
			 law after March 31 and before September 1 of a fiscal year, then paragraphs
			 (5)(A) and (6) of section 12(e) of the Commodity Exchange Act shall be applied,
			 in the case of the 1st fiscal year beginning after the date of the enactment of
			 this Act, by substituting August 31 for April
			 30.
			9.No
			 effect on authority of the Federal Trade CommissionNothing in this Act shall be interpreted to
			 affect or diminish the jurisdiction or authority of the Federal Trade
			 Commission with respect to its authorities under the Federal Trade Commission
			 Act (15 U.S.C. 41 et seq.) or the Energy Independence and Security Act of 2007
			 (Public Law 110–140) to obtain information, to carry out enforcement activities
			 or otherwise carry out the responsibilities of the Federal Trade
			 Commission.
		10.Cease-and-desist
			 authority
			(a)Natural Gas
			 ActSection 20 of the Natural
			 Gas Act (15 U.S.C. 717s) is amended by adding the following at the end:
				
					(e)Cease-and-desist
				proceedings; temporary orders; authority of the commission
						(1)In
				generalIf the Commission finds, after notice and opportunity for
				hearing, that any entity may be violating, may have violated, or may be about
				to violate any provision of this Act, or any rule, regulation, restriction,
				condition, or order made or imposed by the Commission under the authority of
				this Act, the Commission may publish its findings and issue an order requiring
				such entity, and any other entity that is, was, or would be a cause of the
				violation, due to an act or omission the entity knew or should have known would
				contribute to such violation, to cease and desist from committing or causing
				such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring an entity to cease and
				desist from committing or causing a violation, require such entity to comply,
				to provide an accounting and disgorgement, or to take steps to effect
				compliance, with such provision, rule, or regulation, upon such terms and
				conditions and within such time as the Commission may specify in such order.
				Any such order may, as the Commission deems appropriate, require future
				compliance or steps to effect future compliance, either permanently or for such
				period of time as the Commission may specify.
						(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(f)HearingThe
				notice instituting proceedings pursuant to subsection (e) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
					(g)Temporary
				orderWhenever the Commission
				determines that—
						(1)a respondent may
				take actions to dissipate or convert assets prior to the completion of the
				proceedings referred to in subsection (e), and such assets would be necessary
				to comply with or otherwise satisfy a final enforcement order of the Commission
				pursuant to alleged violations or threatened violations specified in the notice
				instituting proceedings, or
						(2)a respondent is
				engaged in actual or threatened violations of this Act or a Commission rule,
				regulation, restriction or order referred to in subsection (e),
						the
				Commission may issue a temporary order requiring the respondent to take such
				action to prevent dissipation or conversion of assets, significant harm to
				energy consumers, or substantial harm to the public interest, frustration of
				the Commission’s ability to conduct the proceedings, or frustration of the
				Commission’s ability to redress said violation at the conclusion of the
				proceedings, as the Commission deems appropriate pending completion of such
				proceedings.(h)Review of
				temporary orders
						(1)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to subsection (g), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
						(2)Judicial
				reviewWithin—
							(A)10 days after the
				date the respondent was served with a temporary cease-and-desist order entered
				with a prior Commission hearing; or
							(B)10 days after the
				Commission renders a decision on an application and hearing under paragraph
				(1), with respect to any temporary cease-and-desist order entered without a
				prior Commission hearing, the respondent may apply to the United States
				district court for the district in which the respondent resides or has its
				principal place of business, or for the District of Columbia, for an order
				setting aside, limiting, or suspending the effectiveness or enforcement of the
				order, and the court shall have jurisdiction to enter such an order. A
				respondent served with a temporary cease-and-desist order entered without a
				prior Commission hearing may not apply to the court except after hearing and
				decision by the Commission on the respondent’s application under paragraph (1)
				of this subsection.
							(3)No automatic
				stay of temporary orderThe commencement of proceedings under
				paragraph (2) of this subsection shall not, unless specifically ordered by the
				court, operate as a stay of the Commission’s order.
						(4)Exclusive
				reviewSections 19(d) and 24 shall not apply to a temporary order
				entered pursuant to this section.
						(i)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				section.
					.
			(b)Federal Power
			 ActSection 314 of the Federal Power Act (16 U.S.C. 825m) is
			 amended by adding the following at the end:
				
					(e)Cease-and-desist
				proceedings; temporary orders; authority of the commission
						(1)In
				generalIf the Commission finds, after notice and opportunity for
				hearing, that any entity may be violating, may have violated, or may be about
				to violate any provision of this Act, or any rule, regulation, restriction,
				condition, or order made or imposed by the Commission under the authority of
				this Act, the Commission may publish its findings and issue an order requiring
				such entity, and any other entity that is, was, or would be a cause of the
				violation, due to an act or omission the entity knew or should have known would
				contribute to such violation, to cease and desist from committing or causing
				such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring an entity to cease and
				desist from committing or causing a violation, require such entity to comply,
				to provide an accounting and disgorgement, or to take steps to effect
				compliance, with such provision, rule, or regulation, upon such terms and
				conditions and within such time as the Commission may specify in such order.
				Any such order may, as the Commission deems appropriate, require future
				compliance or steps to effect future compliance, either permanently or for such
				period of time as the Commission may specify.
						(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)HearingThe
				notice instituting proceedings pursuant to paragraph (1) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
						(4)Temporary
				orderWhenever the Commission
				determines that—
							(A)a respondent may
				take actions to dissipate or convert assets prior to the completion of the
				proceedings referred to in paragraph (1), and such assets would be necessary to
				comply with or otherwise satisfy a final enforcement order of the Commission
				pursuant to alleged violations or threatened violations specified in the notice
				instituting proceedings, or
							(B)a respondent is
				engaged in actual or threatened violations of this Act or a Commission rule,
				regulation, restriction or order referred to in paragraph (1),
							the
				Commission may issue a temporary order requiring the respondent to take such
				action to prevent dissipation or conversion of assets, significant harm to
				energy consumers, or substantial harm to the public interest, frustration of
				the Commission’s ability to conduct the proceedings, or frustration of the
				Commission’s ability to redress said violation at the conclusion of the
				proceedings, as the Commission deems appropriate pending completion of such
				proceedings.(5)Review of
				temporary orders
							(A)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to paragraph (4), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
							(B)Judicial
				reviewWithin—
								(i)10
				days after the date the respondent was served with a temporary cease-and-desist
				order entered with a prior Commission hearing; or
								(ii)10 days after the
				Commission renders a decision on an application and hearing under subparagraph
				(A), with respect to any temporary cease-and-desist order entered without a
				prior Commission hearing, the respondent may apply to the United States
				district court for the district in which the respondent resides or has its
				principal place of business, or for the District of Columbia, for an order
				setting aside, limiting, or suspending the effectiveness or enforcement of the
				order, and the court shall have jurisdiction to enter such an order. A
				respondent served with a temporary cease-and-desist order entered without a
				prior Commission hearing may not apply to the court except after hearing and
				decision by the Commission on the respondent’s application under subparagraph
				(A) of this paragraph.
								(C)No automatic
				stay of temporary orderThe commencement of proceedings under
				subparagraph (B) of this subsection shall not, unless specifically ordered by
				the court, operate as a stay of the Commission’s order.
							(D)Exclusive
				reviewSection 317 shall not apply to a temporary order entered
				pursuant to this section.
							(6)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				subsection.
						.
			(c)Natural Gas
			 Policy Act of 1978Section 504 of the Natural Gas Policy Act of
			 1978 (15 U.S.C. 3414) is amended by adding the following at the end:
				
					(c)Cease-and-desist
				proceedings; temporary orders; authority of the Commission
						(1)In
				generalIf the Commission finds, after notice and opportunity for
				hearing, that any entity may be violating, may have violated, or may be about
				to violate any provision of this Act, or any rule, regulation, restriction,
				condition, or order made or imposed by the Commission under the authority of
				this Act, the Commission may publish its findings and issue an order requiring
				such entity, and any other entity that is, was, or would be a cause of the
				violation, due to an act or omission the entity knew or should have known would
				contribute to such violation, to cease and desist from committing or causing
				such violation and any future violation of the same provision, rule, or
				regulation. Such order may, in addition to requiring an entity to cease and
				desist from committing or causing a violation, require such entity to comply,
				to provide an accounting and disgorgement, or to take steps to effect
				compliance, with such provision, rule, or regulation, upon such terms and
				conditions and within such time as the Commission may specify in such order.
				Any such order may, as the Commission deems appropriate, require future
				compliance or steps to effect future compliance, either permanently or for such
				period of time as the Commission may specify.
						(2)Timing of
				entryAn order issued under this subsection shall be entered only
				after notice and opportunity for a hearing, unless the Commission determines
				that notice and hearing prior to entry would be impracticable or contrary to
				the public interest.
						(3)HearingThe
				notice instituting proceedings pursuant to paragraph (1) shall fix a hearing
				date not earlier than 30 days nor later than 60 days after service of the
				notice unless an earlier or a later date is set by the Commission with the
				consent of any respondent so served.
						(4)Temporary
				orderWhenever the Commission
				determines that—
							(A)a respondent may
				take actions to dissipate or convert assets prior to the completion of the
				proceedings referred to in paragraph (1) and such assets would be necessary to
				comply with or otherwise satisfy a final enforcement order of the Commission
				pursuant to alleged violations or threatened violations specified in the notice
				instituting proceedings, or
							(B)a respondent is
				engaged in actual or threatened violations of this Act or a Commission rule,
				regulation, restriction or order referred to in paragraph (1),
							the
				Commission may issue a temporary order requiring the respondent to take such
				action to prevent dissipation or conversion of assets, significant harm to
				energy consumers, or substantial harm to the public interest, frustration of
				the Commission’s ability to conduct the proceedings, or frustration of the
				Commission’s ability to redress said violation at the conclusion of the
				proceedings, as the Commission deems appropriate pending completion of such
				proceedings.(5)Review of
				temporary orders
							(A)Commission
				reviewAt any time after the respondent has been served with a
				temporary cease-and-desist order pursuant to paragraph (4), the respondent may
				apply to the Commission to have the order set aside, limited, or suspended. If
				the respondent has been served with a temporary cease-and-desist order entered
				without a prior Commission hearing, the respondent may, within 10 days after
				the date on which the order was served, request a hearing on such application
				and the Commission shall hold a hearing and render a decision on such
				application at the earliest possible time.
							(B)Judicial
				reviewWithin—
								(i)10
				days after the date the respondent was served with a temporary cease-and-desist
				order entered with a prior Commission hearing; or
								(ii)10 days after the
				Commission renders a decision on an application and hearing under subparagraph
				(A), with respect to any temporary cease-and-desist order entered without a
				prior Commission hearing, the respondent may apply to the United States
				district court for the district in which the respondent resides or has its
				principal place of business, or for the District of Columbia, for an order
				setting aside, limiting, or suspending the effectiveness or enforcement of the
				order, and the court shall have jurisdiction to enter such an order. A
				respondent served with a temporary cease-and-desist order entered without a
				prior Commission hearing may not apply to the court except after hearing and
				decision by the Commission on the respondent’s application under paragraph (1)
				of this subsection.
								(C)No automatic
				stay of temporary orderThe commencement of proceedings under
				subparagrpah (B) of this paragraph shall not, unless specifically ordered by
				the court, operate as a stay of the Commission’s order.
							(6)ImplementationThe
				Commission is authorized to adopt rules, regulations, and orders as it deems
				appropriate to implement this
				subsection.
						.
			11.Natural Gas Act
			 refundsSection 5(a) of the
			 Natural Gas Act (15 U.S.C. 717d(a)) is amended by adding the following new
			 paragraphs at the end thereof:
			
				(3)Refund effective
				date
					(A)In
				generalIn accordance with
				subparagraphs (B) and (C), the Commission shall establish a refund effective
				date for any proceeding initiated under this subsection.
					(B)ComplaintsIn
				the case of a proceeding initiated by a complaint, the refund effective date
				shall be—
						(i)not earlier than
				the date on which the complaint is submitted to the Commission; and
						(ii)not later than
				150 days after the date on which the complaint was submitted to the
				Commission.
						(C)Commission
				motionIn the case of a proceeding initiated on motion of the
				Commission, the refund effective date shall be—
						(i)not earlier than
				the date on which the Commission publishes notice of the intention of the
				Commission to initiate the proceeding; and
						(ii)not later than
				150 days after the date on which the notice under clause (i) is
				published.
						(4)Issuance of
				refunds
					(A)In
				generalAt the conclusion of any hearing under this section, the
				Commission may order, for the period beginning on the refund effective date and
				ending on a date 15 months after the refund effective date, refunds of any
				amounts paid in excess of the amounts that would have been paid under the just
				and reasonable rate, charge, classification, rule, regulation, practice, or
				contract that the Commission orders that would be in effect after the
				hearing.
					(B)ExceptionNotwithstanding
				subparagraph (A), the Commission may order refunds of any or all amounts paid
				for the period beginning on the refund effective date and ending on the date on
				which the hearing concludes—
						(i)if
				the proceeding is not concluded by the date that is 15 months after the refund
				effective date; and
						(ii)if the Commission
				determines at the conclusion of the proceeding that the proceeding was not
				resolved within the 15-month period primarily because of dilatory behavior by
				the natural gas company.
						(C)InterestRefunds
				under this subsection shall be issued in an amount determined by the
				proceeding, plus interest, to the persons that paid the rates or
				charges.
					.
		12.Regulation of carbon
			 derivatives markets
			(a)In
			 generalSection 2 of the
			 Commodity Exchange Act (7 U.S.C. 2), as amended by section 4 of this Act, is
			 amended by adding at the end the following:
				
					(k)The Commission shall have jurisdiction over
				the establishment, operation, and oversight of markets for regulated allowance
				derivatives, and shall provide for the establishment, operation, and oversight
				of the markets in accordance with the same regulations that apply under this
				Act to included energy
				transactions.
					.
			(b)DefinitionsSection 1a of such Act (7 U.S.C. 1a), as
			 amended by section 3(a) of this Act, is amended by redesignating paragraphs
			 (32) through (36) as paragraphs (34) through (38), respectively, and by
			 inserting after paragraph (31) the following:
				
					(32)Regulated
				allowanceThe term
				regulated allowance means any allowance authorized under law to
				emit a greenhouse gas, and any credit authorized under law based on a reduction
				in greenhouse gas emissions, the production of renewable energy, a carbon
				emission offset, or an increase in carbon sequestration.
					(33)Regulated
				allowance derivativeThe term regulated allowance
				derivative means an instrument that is, or includes, an
				instrument—
						(A)which—
							(i)is
				of the character of, or is commonly known to the trade as, a put
				option, call option, privilege,
				indemnity, advance guaranty, decline
				guaranty, or swap agreement; or
							(ii)is a contract of sale for future delivery,
				other than a written agreement for the origination and development of an offset
				project, and the related issuance of offset credits, pursuant to title VII of
				the Clean Air Act; and
							(B)the value of
				which, in whole or in part, is expressly linked to the price of a regulated
				allowance or another regulated allowance
				derivative.
						.
			
